Exhibit 10.2

MASTER ASSIGNMENT AGREEMENT

THIS AGREEMENT is made on the eighth day of June 2007, between ISG Novasoft
Technologies Limited (“ISGN”) a company incorporated under the Companies Act,
1956 and having its Registered office at “International Trade Tower”, ‘E’ Block,
14th Floor, Nehru Place, New Delhi – 110019, India (hereinafter referred to as “
the Assignor”, which expression shall mean and include its representatives,
successors and permitted assigns) of the ONE PART;

AND

Intelligroup Asia Pvt. Ltd. a company incorporated under the Companies Act,
1956, and having its registered office at 5th, Floor (Blocks A & B), ILabs
Centre, Plot No.18, Software Units Layout, Madhapur, Hyderabad (hereinafter
referred to as “the Assignee” which expression shall mean and include its
representatives, successors and permitted assigns) of the SECOND PART.

RECITALS:

WHEREAS

1.                    The Assignor is engaged in the business of providing IT
consultancy, support and such other services to its customers.

2.                    The Assignee is, inter alia, engaged in the business of
providing IT consultancy, support and such other services to its customers; and

3.                    The Assignor wishes to assign and the Assignee wishes to
accept such assignment of the rights and obligations under Contracts as in Part
I and Employees as under Part II to this Agreement.

IN CONSIDERATION of the respective representations and warranties hereinafter
set forth and of the mutual covenants and agreements and Consideration contained
herein THE PARTIES HEREBY AGREE AS FOLLOWS:

1.

PRELIMINARY

 

 

1.1

Definitions

 

 

1.1.1

“Agreement” shall mean this agreement, annexures including any written
modification and amendment thereof signed by the Parties.

 

 

1.1.2

“Contracts” shall mean the contracts entered into with the parties by Assignor,
as identified in Schedule A including the rights and obligations arising out of
such contracts and the receivables and work in progress relating thereto.

 

 

1.1.3

“Customers/Consultants” means the parties referred to in Schedule A with whom
the Assignor has entered into the Contracts, including their successors and
assigns.

 

 

1.1.4

“Closing” shall mean the date agreed upon by the Parties, which shall be no
later than 5 business days from the date on which the last of the Conditions
Precedent set out in this Agreement are satisfied on which date the Contracts
and the Employment Agreements stand assigned in favour of the Assignee in the
manner set out in this Agreement.

 

 

1.1.5

“Employment Agreement” shall mean the employment agreement between each of the
Employees and the Assignor.




 

 

1.1.6

“Employees” shall mean the employees as per the list set out in Schedule C
hereto who are working on the Contracts on behalf of the Assignor.

 

 

1.1.7

“Party” - The term “Party” shall mean the Assignor and Assignee individually and
the “Parties” shall mean the Assignor and the Assignee jointly.

 

 

1.1.8

“Territory” shall mean India.

 

 

1.2

Rules of Interpretation

 

 

 

In this Agreement unless the context requires otherwise:

 

 

1.2.1

references to statutes are to the statutes in force in India for the time being
;

 

 

1.2.2

references to recitals and clauses are references to recitals and clauses of and
to this Agreement unless otherwise stated.

 

 

1.3

Headings

 

 

 

The headings in this Agreement are inserted for convenience only and shall not
be taken into account in the construction of any provision of this Agreement.

 

 

2.

ASSIGNMENT AND CONSIDERATION

 

 

2.1

The Assignor hereby agrees to assign and transfer the Contracts to the Assignee
on the Closing date, free and clear of any mortgage, lien, pledge, security,
interest, conditional sales agreement or other encumbrances of any kind
whatsoever, subject to the satisfaction of the Conditions Precedent, subject to
and in accordance with the provisions of Part I of the Agreement set out below.

 

 

2.2

The Assignor hereby agrees to assign and transfer the Employees to the Assignee
on the Closing date in accordance with the provisions of Part II of the
Agreement set out below, and shall cause each of the Employees to execute an
Amendment Agreement with the Assignee substantially in the form set out in
Schedule B.

 

 

2.3

The aggregate consideration for the assignment of the Contracts and Employment
Agreement pursuant to Part I and II  of this Agreement respectively, shall be as
follows–


 

(i)

USD 100,000 to be paid upfront in cash by the Assignee to the Assignor on the
Closing, in free and clear funds without any deduction or withholding
whatsoever.


2.4

The Assignor shall be entitled to collect the payment directly from the
Customers against the bills of Assignor, for the work performed and services
rendered by the Assignor to the Customers pursuant to the Contracts up to and
including the Closing date.

 

 

3.

CLOSING

 

 

 

Subject to the terms and conditions hereof, it is expected that the Closing
shall take place at the offices of the Assignee on July 15, 2007 or on such date
or place as the Parties may agree upon after the satisfaction of the Conditions
Precedent. The




 

 

 

Parties agree that the Closing shall in any event take place within eight (8)
weeks following the execution of this Agreement failing which this agreement
shall terminate without any further act of the Parties.


4.

CONDITIONS PRECEDENT FOR OBLIGATIONS

 

 

4.1

Conditions Precedent for Assignee’s obligations.

 

 

 

Each of the obligations of the Assignee to be performed under this Agreement
shall be subject to the following conditions precedent:


 

(i)

That the Assignor and the Customers/Consultants are in compliance of their
respective material obligations to each other under the Contracts up to the date
of Closing.

 

 

 

 

(ii)

That the Contracts are valid, binding and enforceable in respect of each of the
contracting parties thereto.

 

 

 

 

(iii)

That the Assignor has provided a certificate counter signed by the respective
Customers/Consultants setting out percentage of work completed/remaining and the
amounts outstanding/due under or in respect of each of the Contracts.

 

 

 

 

(iv)

That the Assignor has duly obtained the written consent from each of the
Customers/Consultants approving the assignment of each of the Contracts in
favour of the Assignee.

 

 

 

 

(v)

that the representations and warranties made in this Agreement hereof remain
true and correct in all material respects as of the Closing.


4.2

Conditions Precedent for Assignor’s obligations.

 

 

 

Each of the obligations of the Assignor to be performed hereunder shall be
subject to the conditions precedent that the representations and warranties of
the Assignee made in this Agreement hereof remain true and correct as on the
Closing.

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

5.1

ASSIGNOR’S REPRESENTATIONS AND WARRANTIES

 

 

5.1.1

Organization and Good Standing.

 

 

 

The Assignor is a company duly incorporated and validly existing under the laws
of India.

 

 

5.1.2

Authority

 

 

 

This Agreement and all transactions contemplated hereby have been duly
authorized and all requisite corporate actions on the part of the Assignor which
are necessary in order to enable the Assignor to enter into and perform the same
have been obtained. This Agreement constitutes a valid and binding obligation
enforceable against the Assignor in accordance with its terms.

 

 

5.1.3

Approval.

 

 

 

The Assignor has the approval of all governmental or regulatory bodies required
for the Assignor under this Agreement. All such consents, permits, licenses,
orders and approvals are in full force and effect and no suspension or
cancellation of any of them, to the Assignor’s knowledge, is threatened, and
none of such consents, permits, licenses, orders or approvals will be materially
and adversely affected by this Agreement.




5.1.4

Litigation.

 

 

 

To the best of the knowledge of Assignor, there are no material actions, suits,
proceedings or investigations pending or, threatened against the Assignor, which
affects or could reasonably be expected to affect the transactions contemplated
in this Agreement, before any state, statutory or regulatory authority; and the
Assignor is not operating in violation of or in default with respect to, any
judgment, order, writ, injunction or decree of any court, state, statutory or
regulatory authority.

 

 

5.1.5

Compliance with Law.

 

 

 

The Assignor is not in violation of any laws or material governmental orders,
rules or regulations to which the Assignor is subject.

 

 

5.1.6

Disclosure.

 

 

 

No representations or warranties made by the Assignor in this Agreement omits to
state any material fact necessary to make such representations or warranties not
misleading.

 

 

5.2

ASSIGNEE’S REPRESENTATIONS AND WARRANTIES

 

 

5.2.1

Organization and Good Standing.

 

 

 

The Assignee is a corporation duly incorporated, validly existing and in good
standing under the laws of India.

 

 

5.2.2

Corporate Authority.

 

 

 

The Assignee has full authority and power to execute and to perform this
Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
result in a breach, violation or default or give rise to an event which, with
the giving of notice or the passage of time, would result in a breach, violation
or default of any of the terms or provisions of the Assignee’s Certificate of
Incorporation or By-Laws or of any other indenture, agreement, judgment, decree
or other instrument or restriction to which the Assignee is a party or by which
the Assignee may be bound; the execution and delivery of this Agreement and the
completion of the transactions contemplated hereby have been duly authorized by
all requisite corporate actions on the part of the Assignee and no further
authorization or approval, whether of the shareholders or directors of the
Assignee or governmental bodies or otherwise, is necessary in order to enable
the Assignee to enter into and perform the same; and this Agreement constitutes
a valid and binding obligation enforceable against the Assignee in accordance
with its terms.

 

 

5.2.3

Governmental Approval.

 

 

 

The Assignee has all permits, licenses, orders and approvals of all federal,
state, local and foreign governmental or regulatory bodies required for the
Assignee to consummate the transactions contemplated by this Agreement. All such
permits, licenses, orders and approvals are in full force and effect and no
suspension or cancellation of any of them, to the Assignee’ knowledge, is
threatened, and none of such permits, licenses, orders or approvals will be
materially and adversely affected by this Agreement.




6.

INDEMNIFICATION & WAIVER OF CLAIMS

 

 

6.1

Indemnity against Claims.

 

 

 

Subject to clause 6.2 hereof, the Assignor hereby agrees to jointly and
severally indemnify and hold the Assignee harmless from and against any and all
damages directly incurred by the Assignee resulting from any material
misrepresentation or breach of any warranty on the part of Assignor. Upon
receipt of written notices by the Assignee of such damages, the Assignor shall
have thirty (30) days to remedy such damage.

 

 

6.2

Notice of Claim, Assumption of Defense & Settlement of Claims.

 

 

 

With respect to any indemnities of the Assignor pursuant to clause 6.1 hereof,
the Assignee shall promptly give written notice to the Assignor after the
Assignee has knowledge of any claim as to which recovery may be sought against
the Assignor pursuant to Clause 6.1 hereof and shall permit the Assignor to
assume the defense of any such claim or any litigation resulting from such claim
with counsel of its choice. The Assignor shall not, in the defense of such claim
or any litigation resulting there from, enter into any settlement (except with
the prior written consent of the Assignee) which has the effect of creating a
liability against the Assignee.

 

 

6.3

Indemnification by the Assignee

 

 

 

The Assignee agrees to indemnify and hold the Assignor harmless from and against
any and all liabilities, losses, damages, claims, costs and expenses of the
Assignor resulting from (i) any material misrepresentations or breach of any
representation on the part of the Assignee, or (ii) any liability or obligation
accruing after the date of Closing in respect of the transaction contemplated
under this Agreement. The procedures set forth in Clause 6.2 hereof shall apply
to indemnification under the Clause 6.3.

 

 

6.4

Limitation of Liability

 

 

 

Notwithstanding anything to the contrary contained in this Agreement, the
liability of the Assignor (in aggregate) under Clause 6.1 hereof or any other
provisions of the Agreement shall not exceed the sum equivalent to 50% of the
consideration amount actually received by the Assignor from the Assignee
pursuant to this Agreement.

 

 

 

Further, after Closing and receipt of the Consideration by the Assignor referred
to in 2.3 and 2.4.1 herein notwithstanding anything to the contrary the
liability of Assignee (in aggregate) under Clause 6.3 hereof or any other
provisions of the Agreement shall not exceed the sum equivalent to 50% of the
consideration amount payable by Assignee to Assignor.

 

 

 

Neither party shall be liable to the other party for any form of incidental,
indirect or consequential damages of any kind.

 

 

7.

FURTHER ASSURANCES

 

 

 

The Assignor agrees that it will at any time and from time to time after the
Closing, upon the reasonable request of the Assignee, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acknowledgements, deeds, assignments, transfers, conveyances, and
assurances as may be mutually agreed between the Assignor and the Assignee for
the better assigning, transferring, granting, conveying, assuring and confirming
to the Assignee and to its respective successors and assigns, or for aiding and
assisting in collecting and reducing to possession, any and all of the assets to
be assigned to the Assignee as provided herein.




8.

GENERAL

 

 

8.1

Notices.

 

 

 

All notices, request, demands and other communications hereunder shall be in
writing and shall be delivered personally or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally of, if mailed, four days after the date of deposit in the
mail, if addressed :


 

(a)  in the case of the Assignor, to:

 

 

Attention: Chief Financial Officer

 

 

114, Sir Theagaraya Road,

 

 

T Nagar, Chennai - 600017, India

 

 

 

(b)  in the case of the Assignee, to

 

 

Intelligroup Asia Pvt. Ltd.

 

 

Attention:  Legal Department

 

 

5th, Floor (Blocks A & B), ILabs Centre

 

 

Plot No.18, Software Units Layout

 

 

Madhapur, Hyderabad – 500 081

 

 

Andhra Pradesh, India


 

or to such other address or to such other person as the Assignee or the Assignor
shall have last designated by notice to the other parties given as herein
provided.

 

 

8.2

Modification.

 

 

 

This Agreement contains the entire agreement among the Parties hereto with
respect to the transactions contemplated herein. All prior negotiations,
agreements and the understandings are superseded hereby. This Agreement shall
not be modified or amended except by any instrument in writing signed by or on
behalf of the Parties hereto.

 

 

8.3

Governing Law.

 

 

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of India.

 

 

8.4

Binding Effect.

 

 

 

This Agreement shall be binding upon the parties and inure to the benefit of the
successors, assigns, heirs and legal representatives of the respective Parties
hereto.

 

 

8.5

Transaction Expense.

 

 

 

Notwithstanding anything else in the Agreement to the contrary, the parties
hereto shall each be responsible for the payment of any and all of its own
expense, including without limitation the fees and expenses of counsel,
accountants and other advisers, arising out of or relating directly or
indirectly to the transactions contemplated by this Agreement.

 

 

8.6

Assignment.

 

 

 

None of the Parties shall assign any of their rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld.




 

 

8.7

Announcements

 

 

 

Save and except the announcements, statement or circular required pursuant to
any law or regulation, no announcement, statement to the press or circular
relating to any matters referred to in this Agreement shall be made or issued by
or on behalf of any of the Parties prior to the Closing, without the prior
written approval of the other party hereto.

 

 

8.8

Dispute Resolution

 

 

 

In the event of any dispute, differences or claim(s) arising out of or in
connection with or relating to this Agreement, the Parties shall attempt to
first resolve such dispute, difference or claim(s) through discussions between
the senior executives or chief executives of the Parties.

 

 

 

If the dispute is not resolved through such discussions within 30 days after the
receipt of written notice for mutual discussions, the dispute, difference or
claim(s) shall be finally settled by arbitration under the Indian Arbitration
and Conciliation, 1996.  For the purpose of such arbitration, the Parties shall
mutually appoint a three arbitrator panel. In the event the Parties fail to
appoint such panel of three arbitrators, then each party shall appoint one
arbitrator and the two arbitrators so appointed shall mutually agree upon the
appointment of the third arbitrator.  All arbitration proceedings shall be
conducted in English language and the place of arbitration shall be in New
Delhi, India. The arbitration award shall be binding on and non - appealable by
all the parties. The cost of arbitration shall be borne by the losing party.

 

 

 

Each of the Parties agrees that notwithstanding that a matter may be referred to
arbitration as provided herein, the Parties shall nevertheless, pending the
resolution of the controversy or disagreement, continue to fulfil their
obligations under this Agreement, so far as they are reasonably able to do so.

 

 

9.

FORCE MAJEURE

 

 

9.1

Neither Party shall be liable to the other for any failure to perform its
obligations under this Agreement (save and except the obligation to make the
payment when due) if such performance has been delayed or prevented by force
majeure. The notification of force majeure and any abatement thereof shall be
made promptly in writing by the Party suffering such force majeure event.

 

 

9.2

For the purposes of Clause 9.1, force majeure shall mean circumstances beyond
the reasonable control of the Party affected including but not limited to war,
hostilities, riots, acts of terrorism, flood, fire or other physical disaster,
change in Government policies, acts of the Government or Governmental bodies
(including but not limited to legislative bodies or agencies), strikes or other
industrial disputes or labour disturbances.

 

 

9.3

A Party invoking the provisions of this Clause shall take all actions, which are
reasonable in the circumstances to overcome the force majeure situation and to
resume the performance of its obligations hereunder.

 

 

PART I

 

10.

ASSIGNMENT OF CONTRACTS

 

 

10.1

THE ASSIGNOR’S REPRESENTATIONS & WARRANTIES RELATING TO ASSIGNMENT OF CONTRACTS

 

 

 

The Assignor represents and warrants to the Assignee as follows:




10.1.1

No Encumbrances

 

 

 

Other than as may be specifically set forth in  Schedule D, none of the
Contracts:


 

(i)

contravenes any applicable law or ordinance or any other administrative
regulation or violates any restrictive covenant or any provision of law, the
enforcement of which would result in any liability to the Assignee or would in
any respect interfere with or prevent the current and continued implementation
of the Contracts, or

 

 

 

 

(ii)

other than as set forth herein, is subject to any agreement or arrangement
between the Assignor and any third person which has an adverse effect upon the
Assignor’s ability to assign the Contracts as set out herein.


10.1.2

Customer/Consultant documents.

 

 

 

Any Customer/Consultant related documents provided by Assignor to Assignee prior
to the Closing date are true and correct copies of the Customer/Consultant
documents in Assignor’s possession as of the Closing date.  As of the Closing
date, to Assignor’s knowledge, none of the Customers/Consultants  intends to
exercise any right to cancel any order or commence legal proceedings, in each
case as a result of a default or alleged default of Assignor and there does not
exist as of the Closing date any default of Assignor, or, to assignor’s
knowledge, of the Customer/Consultant thereto (except for aged accounts
receivable from the Customer), or event or condition that, with notice or lapse
of time, or both, would constitute a default of the Customer’s/Consultant’s
obligations.  The Assignor covenants to provide, as of the Closing date, the
customer wise break up of the value of orders placed by the Customers not yet
taken up for execution as well as the value of such portion of orders under
execution that remain to be executed.

 

 

10.1.3

Tax Matters.

 

 

 

Assignor has no knowledge of any tax deficiency against Assignor related to the
Contracts. To the Assignor’s Knowledge, all taxes and other assessments and
levies related to the Contracts and Employment Agreements that Assignor was
required by law to withhold or to collect have been duly withheld and collected,
and have been paid over to the proper governmental entity.

 

 

10.2

COVENANTS OF THE ASSIGNOR RELATING TO ASSIGNMENT OF CONTRACTS

 

 

10.2.1

Announcements.

 

 

 

Assignor shall co-operate with the Assignee after the Closing date to coordinate
the preparation of communications to Customers relating to this transaction.

 

 

10.2.2

Post-Closing Cooperation.

 

 

 

In connection with the assignment of the Contracts, the Assignor on the one
hand, and the Assignee, on the other, shall cooperate with each other to the
extent practicable, until one year from the Closing date, with respect to any
administrative actions or proceedings, litigations and any other matters
involving third parties that my occur after the Closing. The party requesting
cooperation shall be responsible for the reasonable cost incurred by the other
party.




PART II

11.

ASSIGNMENT OF EMPLOYEE AGREEMENTS.

 

 

 

The Assignor will assign and the Assignee will accept assignment of the
Employment Agreement with each of the Employees.

 

 

11.1

COVENANTS IN RELATION TO ASSIGNMENT OF EMPLOYEE AGREEMENTS.

 

 

11.1.1

Employees

 

 

 

The Assignor will not change terms of employment of existing Employees from the
date of execution of this Agreement until the Closing or termination or expiry
of this Agreement, whichever occurs first, without notifying the Assignee.

 

 

11.1.2

Existing contracts with Employees

 

 

 

The Assignor shall waive off the notice period of the Employees to be
transferred to the Assignee as well as accept their resignations.

 

 

11.1.3

Workers Injuries

 

 

 

All ongoing, pending, threatened or future claims of past or present Employees
of the Assignor for the period prior to the Closing are the sole responsibility
of the Assignor.

 

 

11.1.4

Terms and Salaries

 

 

 

The Assignee shall, on and from the Closing, offer employment to the Employees
of the Assignor on salaries, terms and conditions of employment, being not less
favorable than those enjoyed by the said Employees prior to their date of
transfer.



 

 

11.1.5

Retrenchment compensation

 

 

 

Any liability arising from events occurring after the Closing in respect of the
Employees shall exclusively be that of the Assignee; whereas any liability
arising from events occurring prior to and up to Closing in respect of Employees
shall exclusively be that of the Assignor. The Assignor will be liable for all
dues accrued to its Employees for the period prior to the Closing date.

 

 

11.1.6

Non-Solicitation

 

 

 

The Assignor shall not directly or indirectly solicit Employees and engage them
as employee or contractor directly or through a third party anywhere in the
Territory for a period of two (2) years after the Closing.

 

 

11.1.7

Post-Closing Cooperation.

 

 

 

In connection transfer of the services of the Employees, the Assignor on the one
hand, and the Assignee, on the other, shall cooperate with each other to the
extent practicable, until one year from the Closing date, with respect to any
administrative actions or proceedings, litigations and any other matters
involving third parties that my occur after the Closing. The party requesting
cooperation shall be responsible for the reasonable cost incurred by the other
party.

 

 

12.

Severability

 

 

 

The invalidity or unenforceability of any one or more of the provisions hereof
or any part thereof shall not invalidate or render unenforceable the remaining
provisions of the Agreement.  Any illegal or invalid provision of this Agreement
shall be severable and all other provisions shall remain in full force and
effect.




In Witness whereof the parties to this Agreement have signed this Agreement on
the date and place mentioned above:

ISG Novasoft Technologies Limited

 

Name:

 

Title:

 

 

Intelligroup Asia Pvt. Ltd.

 

Name:

 

Title:




SCHEDULE A
[List and Particulars of Contracts]

 

 

ISGN NOVASOFT, INDIA

 

 

 

S.NO.

 

PARTY / CUSTOMER NAME

 

PROJECT NAME

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1 

 

CHAMBAL FERTILISERS AND CHEMICALS LIMITED

 

APPLICATION SUPPORT SERVICES

SCHEDULE B

Ref

Date:

<<Name>>
<<Address>>

Dear Mr/Ms.

Pursuant to our discussions, we are pleased to offer you the position
of<<Designation>>, in our organization, operating from our facility at <<Place
of posting>>.

Your annual remuneration along with its breakup is enclosed as Annexure ‘A’ and
your employment with Intelligroup would be governed by the Terms and Conditions
referred hereto in Annexure ‘B’.

Please sign the duplicate of this letter of offer and return it to us by ____th
day of ___________ 200_ as a token of your acceptance of this offer and the
terms and conditions of your employment with the Company.

We look forward to a mutually fruitful association with you.

Yours Sincerely,
for Intelligroup Asia Private Limited,




Annexure A
(Structure of salary being offered)

Monthly Base

 

consisting of:

 

 

Basic

 

HRA

 

Conveyance Allowance

 

Medical Allowance

 

Special Allowance

 

 

Sub Total 1

 

 

 

Retirals

 

Consisting of:

 

 

PF

 

Gratuity

 

 

Other Benefits

 

Consisting of:

Food

 

Insurance

 

 

Sub Total 2

 

 

 

Performance Based Incentive

 

 

 

Monthly Gross

 

 

 

Annual Gross

 

 

 

The performance incentive is paid on a half yearly basis.
Food coupons are non-taxable.
Insurance is a group medical insurance covering the employee, spouse, children
and parents
A part of the Special Allowance can be used for Leave Travel Allowance and is
non-taxable on production of bills.




Annexure B
Terms & Conditions Of Employment

1.          Verification & submission of copies of certificates

You are required to produce all your certificates and documents, specified in
Annexure ‘C’, in original for our verification at the time of your joining and
also submit one set of certified photocopies of the same for our records. In
addition, you would also be required to submit 3 passport size color photographs
and a copy of the non-blank pages of your passport.

In case of your inability to produce the certificates/copies as mentioned above
(excluding resignation acceptance letter from your previous employer), you are
required to submit the same within one month of your joining the Company,
failing which your employment may be terminated at the discretion of the
Company. At the time of joining, it is mandatory that you should submit at least
your resignation acceptance letter from your previous employer in the absence of
your relieving letter.

2.          Responsibilities

You would render all reasonable duties and functions expected of you. During the
tenure of your employment with the Company, you will devote your full time and
abilities to the performance of the assignments given to you and agree to comply
with Company’s existing and future policies as may be amended and supplemented
from time to time.

4.          Working Hours

You shall be present in the office during normal working hours or in shifts as
may be communicated to you by your reporting manager. You may be required to
come either early or stay late hours depending on the business needs and may
have to work additional hours on request of Company’s clients. You shall provide
details regarding utilization of your time by entering the same into Company’s
time sheet “ESS” on a daily basis.

5.          Statutory Deductions

Company will make necessary statutory deductions from your gross salary and
directly pay on your behalf to the concerned authorities. In the instance where
Company does not make such deductions, you agree to make such payments to the
concerned authorities keeping the Company informed.

6.          Insurance

You and your family members, as applicable, will receive Health and Welfare
Insurance as per Company’s insurance scheme. Company reserves its right to
terminate its participation in any of the schemes or substitute another scheme
or alter the benefits available to you under any of the schemes. If the
insurance company refuses to provide any relevant benefits to you under any
applicable scheme for any reason, Company shall not be liable to provide or
compensate you for the loss of such benefits.

7.          Status Report

You will provide to the Company from time to time, with any reports that are
deemed necessary, including but not limited to your work related activities and
accomplishments.

8.          Intellectual property Rights

You agree to disclose any invention, development, process, plan, design,
formula, specification(s), or other matter of work whatsoever created,
developed, or discovered by you, either alone or in concert, in the course of
your employment and the same shall be the absolute property of the Company. Any
Intellectual Property Rights and the rights to




inventions arising out of your activities hereunder, or if ownership rights
cannot be transferred under applicable law, any exploitation rights relating
thereto, shall be transferred to the Company in accordance with the applicable
law. You shall assist the Company in perfecting and protecting its Intellectual
Property Rights.

9.          Confidentiality

During your employment with Intelligroup, you shall work with utmost loyalty and
efficiency. You are expected to maintain absolute secrecy with regard to the
affairs of the Company, during employment and thereafter. You shall not disclose
to third parties any of the trade secrets, know-how, software, literature and
other information owned by Intelligroup or its clients. Incidentally, you may be
asked to execute / sign a Non Disclosure Agreement.

10.          Non Solicitation

During your employment with Intelligroup and afterward for a period of 12 months
you shall not provide services to any of Intelligroup clients (except as
accepted by Intelligroup), directly or indirectly.

11.          Code of Conduct

You shall conduct yourself in conformity with the code of conduct of the
Company, as in force from time to time, a copy of which would be provided to you
at the time of your joining and can also be viewed in Company’s intranet.
Further, you shall carryout the instructions in letter & spirit, given by your
superiors and shall not disobey the instructions given.

12.          Restraints

A.           Access to Information

Information is available on a “need to know” basis for specified groups. The
network file server is segregated to allow individual sectors for projects and
units. Access to this data is authorized through access privileges approved by
the concerned manager.

B.           Non disclosure     

You are expected to maintain utmost secrecy with regard to the affairs of the
Company and its business, activities, strategies, details of its clients etc and
shall keep confidential any and all information, instruments, documents etc.,
relating to the Company and or its client(s) that may have come to your
knowledge/possession as an Employee of the Company.

C.           Non Compete

Your position with the Company calls for full time employment and you will
devote yourself exclusively to the business of the Company. You will not take up
any other work for remuneration (part time or otherwise) or work on advisory
capacity or be interested directly or indirectly (except as shareholder or
debenture holder) in any other trade or business, during your employment with
the Company, without written permission from the Company. On leaving the
services of the Company, you shall not take up a full-time/part-time employment
with any of our customers and associates for a period of 1 year. You understand
and agree that such restriction is reasonable and in the interest of the
Company’s businesses.

D.           Authorization

Only those authorized under specific authorization/resolution issued by the
Board of Directors of the Company may sign legal documents, representing the
Company.




E.           Smoking

We owe and assure a smoke free environment to our employees. Barring some
designated areas, the entire office premises including conference rooms, lobbies
etc., are declared as “No-Smoking Zone”.

F.           Passwords

Access to our network, development environment is through individual’s password.
For security reasons, it is essential to maintain confidentiality of the same.
If the password is forgotten, our TSS team is to be contacted to reset and allow
you to have a new password.

G.           Security

Security is an important aspect of Intelligroup`s communication and office
infrastructure. If you wish to work late or early hours, you are requested to
produce your identity card to the security personnel on demand.

If there is a need to take some of the equipments/infrastructure out of the
office premises for any official purposes, you shall obtain the gate pass from
the security staff.

The communication security is maintained by controlling physical access to
computer systems, disabling all workstation floppy disk drives, pen/flash
drives, and a Company-wide awareness about the need for protection of
Intellectual property and sensitive customer information. For some projects, the
Company uses sophisticated data encryption devices. You may not be allowed to
download any files, images, data of the Company / its clients without specific
permission from the concerned manager.

Your work table and storage space is lockable. Please ensure they are locked
when unattended. Duplicate keys are maintained with the Administration
department. One can take a duplicate key after signing for it for one`s own or
team members’ table or storage, if necessary.

H.           Destroying Papers & Material

Any official communication, which is confidential in nature, shall be destroyed
/ shredded after the purpose is served and if such document / communication is
not required for any repository purposes.

I.           Use of Company Resources

You shall use any and all Company’s resources only for official purposes. Any
misuse or breach committed would call for necessary disciplinary action upto and
including termination of employment with the Company.

13.         Performance Review

Your performance would be reviewed periodically as per Company’s policies and
may advice for any enhancement in your gross salary and re-designate your
position with the Company. Such enhancement and re-designation would depend on
your performance and your ability to accomplish the given assignments and your
justification of your role in the Company and at Company’s discretion.

14.         Statement of facts

It must be specifically understood that this offer is made based on your
proficiency in technical / professional skills you have declared to possess as
per the application. In case, at a later date, any of your
statements/particulars furnished are found to be false or misleading, Company
shall have the right to terminate your services forthwith and you shall be
considered to have committed breach of Terms and Conditions of your employment.




15.          Place of probation & transfer

Company has the right to transfer you to any location, department or
establishment. In such a case, you will be governed by the terms & conditions of
service applicable to the new assignment.

16.          Personal Indebtedness

Company shall not be responsible for any personal indebtedness or other
liabilities incurred by you, during your employment with the Company. You
understand and accept that you shall have no authority to pledge the credit of
the Company to any person or entity without necessary written authorization from
the designated Official of the Company.

17.          Indemnification

You shall indemnify, defend and hold Intelligroup, its officers, directors,
associates and agents, harmless from any and all claims, causes of action,
damages, obligations or liabilities or any kind or nature arising out of or
connected with any act or omission of yourself during the course of your
employment with the Company.

18.          Termination Notice

Intelligroup is an “at will” employer.
Your association with the Company is crucial and any separation without notice
on your part would cause irreparable damage to the Company. During the period of
your association with the Intelligroup, by giving a written notice of 30 days,
your services may be terminated. However, at any point in time, if any of the
terms and conditions is found to be violated or due to business demands, your
services may be terminated with immediate effect. Instead of the notice, Company
may pay your two months net salary and you may with a written notice of 60 days
terminate your services with the Company. 

19.          General

The waiver by either party of a breach of any provision of the terms and
conditions of employment shall not operate or be construed as a waiver of any
subsequent breach. If any provision of the terms and conditions herein shall be
declared to be illegal or unenforceable for any reason, the remaining provisions
of the terms and conditions shall remain in full force and effect. The courts at
Hyderabad shall have exclusive jurisdiction over this offer. 

The above terms and conditions are based on Company policies, procedures and
other rules currently applicable and are subject to amendments from time to
time. These policies are available in Intelligroup’s Intranet ‘Connect’ and you
are requested to visit the site to get updated with the changes from time to
time. By signing a copy of this offer letter, you are consenting that you will
visit ‘Connect’ and get familiarized with Company’s policies. You will abide by
all other rules and regulations of the Company as shall be in force, from time
to time.

In all matters, including those not specifically covered herein, such as
traveling, Leave entitlement, etc., you would be governed by the rules of the
Company which are available in the Company’s Intranet page ‘Connect’.

Any claim by you against the Company arising out of your employment /
termination of employment shall be made in writing and served upon the Company
within one month from the date of your leaving the Company. Any claim made by
you beyond one month shall be waived by you and shall not effect or bind the
Company with respect to such claim.

You shall not, without specific permission from the Company, accept or demand
loans, gifts, any other benefits from the clients of the Company or any
person(s) with whom you have official or business contacts in the context of
your activities of the Company.

--------------------------------------------------------------------------------

I have read the above terms and conditions of Employment and hereby confirm
strict adherence to the same.




Date:

Signature:

Place:

Annexure C
Mark sheets

 

•

10th class or equivalent

 

•

Intermediate or equivalent

 

•

Graduation

 

•

Post graduation

Provisional certificates

 

•

Graduation

 

•

Post graduation

Relevant certificates of Additional Certifications or Courses

Offer letters, appointment letters and Experience certificates

Relieving letter from previous employer

Salary pay slips of the last three months of experience

A copy of non-blank pages of the passport

PAN card

Three passport size colour photographs




SCHEDULE C

[Insert List of Employees]

Sl No

 

Name of Employee

 

Title

 

Date of Joining
(ISGN, Chennai)

 

Education

 

Primary Skill

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

Shivpal Singh

 

Senior Functional Consultant

 

10 May 2005

 

M.Com

 

SAP / FI CO

2

 

Viswanath W

 

Senior Functional Consultant

 

22 Dec 2005

 

BE, MBA

 

SAP / SD

3

 

Nagendra Kumar B

 

SAP ABAP Consultant

 

17 July 2006

 

BCA, MBA

 

SAP ABAP

4

 

Narsaiah T

 

Senior ABAP Consultant

 

3 Aug 2006

 

BSc, MCA

 

SAP ABAP

5

 

Vishak Mahesh

 

Business Analyst

 

1 Jun 2006

 

BE, MS

 

Sales Support

The following employees are currently deputed at Chambal Fertilizers and
Chemicals, Delhi:

Sl No

 

Name of Employee

 

Title

 

Date of Joining (ISGN)

 

Education

 

Primary Skill

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

 

Raja Sengupta

 

System Analyst

 

1st Jan 2001

 

Bsc(Physics), PGDCA

 

SAP

2

 

Nishant Gujral

 

Senior  System Administrator

 

1st Jan 2000

 

Bsc, BTech (Computer Systs)

 

SAP  BASIS

3

 

Mukesh Khanna

 

Deputy Manager Projects

 

1st Jan 2001

 

Bsc, Msc, MCA

 

SAP ABAP  & BASIS

4

 

Sandeep Bir

 

Senior Manager Projects

 

19th July 2001

 

Bsc(CS)

 

SAP

5

 

Anjali Sharma

 

System Analyst

 

1st Sep 2003

 

Msc(Tech) Museum Studies, ME(Systems & Information)

 

SAP ABAP

6

 

Sanjay Girotee

 

System Analyst

 

17 Nov 2003

 

Bcom, DNIIT(Systems Management)

 

SAP ABAP

7

 

Vijay Sharma

 

Software Engineer

 

21 Jun 2004

 

BCA,MCA

 

SAP ABAP

8

 

Jitendra Kumar Singh

 

System Analyst

 

11 Jan 2005

 

BE(Computer Technology)

 

SAP




Schedule D

List of Encumbrances or other agreements that may have an adverse affect on
ISGN’s ability to assign the agreements

NIL